Case 1:15-cv-01059-CFC-CJB Document 203 Filed 06/08/21 Page 1 of 4 PagelD #: 5154

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

SAMSUNG ELECTRONICS CoO., LTD., )
Plaintiff,
Vv. C.A. No. 15-1059-CFC
IMPERIUM IP HOLDINGS (CAYMAN), LTD.) e
Defendant. : oa conte

fret
ww

JOINT STIPULATION AND wnonoshofoupER TO MOVE THE

PRETRIAL ORDER(DEADLINE s

Plaintiff Samsung Electronics Co., Ltd. (“Samsung”) and Defendant
Imperium IP Holdings (Cayman), Ltd. (“Impertum’’) jointly stipulate, subject to the
Court’s approval, to move the deadline for filing of the joint proposed pretrial order
from June 9, 2021, to June 23, 2021, in view of an anticipated settlement between
the parties, The parties have agreed to and intend to execute a Confidential
Memorandum of Understanding that sets forth the primary terms of the settlement.
In support of this joint stipulation and request, the parties state as follows:

L. The Court’s May 11, 2020 Scheduling Order (D.I. 101) requires that
the parties on June 9, 2021 file: (4) a joint proposed final pretrial order (including
motions in limine) in compliance with Local Rule 16.3(c); (ii) any proposed voir

dire form, pursuant to Local Rule 47(a)(2); and (111i) preliminary and final jury

 

 
Case 1:15-cv-01059-CFC-CJB Document 203 Filed 06/08/21 Page 2 of 4 PagelD #: 5155

instructions, pursuant to Local Rule 51.1; and (iv) any special verdict form, pursuant
to Local Rule 51.1(c).D.I. 101 4 13, 14, 18.

2. The pretrial conference is scheduled for June 30, 2021, with trial to
begin on July 19, 2021. DI. 101 ff 13, 19.

3, Samsung and Imperium have agreed to the terms of, and expect to
execute, a Confidential Memorandum of Understanding, setting forth the terms of
an agreement in principal to settle this case and all other actions between the parties
upon execution of a mutually-agreed upon settlement agreement.

4. As stated in the Confidential Memorandum of Understanding, the
parties will work with all reasonable diligence to finalize and execute the Settlement
Agreement by June 18, 2021 with dismissals to be filed by June 23, 2021.

5. To facilitate the execution of a final settlement agreement, Samsung
and Imperium jointly request that the June 9, 2021 deadline for filing (4) a joint
proposed final pretrial order, (ii) any proposed voir dire form, (111) preliminary and
final jury instructions, and (iv) any special verdict form be extended to June 23,
2021. No other modification to the Scheduling Order is requested at this time.

6. Good cause exists to modify the Scheduling Order to provide the
requested extension. The requested extension will allow the parties to focus their

efforts on reaching settlement while avoiding unnecessary expenses associated with

 

 

 
Case 1:15-cv-01059-CFC-CJB Document 203 Filed 06/08/21 Page 3 of 4 PagelD #: 5156

pretrial activities. The parties fully anticipate that a settlement agreement will be
reached by June 18, 2021, promoting judicial economy by negating the need for trial.
7. In addition, neither party will be prejudiced by the proposed
modification to the Scheduling Order. Should the parties fail to reach final
agreement on settlement, the parties will submit the joint proposed pretrial order and
other required documents on June 23, 2021, and will be a Ob to move forward
OA gul I, 202) af
with the pretrial conference(and trial as Yer certbrecs totes Courts mpproatet—
8. The parties further attest that this joint stipulation is not brought for
improper purpose or delay to the Court’s schedule.
In light of the foregoing, and for good cause shown, the parties jointly request
that the Court modify the Scheduling Order to extend the deadline for filing of the
joint proposed pretrial order, motions in limine, preliminary jury instructions, final

jury instructions, and any jury voir dire or special verdict forms to June 23, 2021.

 

 
Case 1:15-cv-01059-CFC-CJB Document 203 Filed 06/08/21 Page 4 of 4 PagelD #: 5157

/s/ Joelle E. Polesky

Joelle E. Polesky (ID No. 3694)
STRADLEY RONON STEVENS

& YOUNG, LLP

1000 N. West Street, Suite 1200
Wilmington, DE 19801

Tel: 302 295-4856
jpolesky@stradley.com

Attorneys for Defendant, Imperium
IP Holdings (Cayman), Ltd.

Dated: June 7, 2021

Respectfully submitted,

/s/ John W. Shaw

John W. Shaw (No. 3362)

Andrew E. Russell (No. 5382)
SHAW KELLER LLP

I.M. Pei Building

1105 North Market Street, 12 Floor
Wilmington, DE 19801

(302) 298-0700
jshaw@shawkeller.com
arussell@shawkeller.com

Attorneys for Plaintiff Samsung
Electronics Co., Ltd.

IT IS SO ORDERED this £ a day of June, 2021.

CLEA L4

Hon. Colm F. Conno,
United States District Judge

 
